Title: From Benjamin Franklin to Anne-Louise Brillon de Jouy, [29 November 1777]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


Samedi [November 29, 1777] 11 heures de soir
Etant revenu chez moi, j’etois surpris de trouver qu’il étoit presque onze heures. Je crains qu’oubliant toutes autres Choses, par notre trop d’attention au Jeu des Echecs, nous vous avions beaucoup incommodé, en vous detenant si longtemps dans le Bain. Dites moi, mon chère Amie, comment vous vous trouvez ce matin. Jamais je ne consentirai de commencer une partie (avec le Voisin) ci-aprés, dans votre chambre à baigner. Pouvez-vous me pardonner cette Indiscretion?
Je vous envoye le Homere de M. Bitaubé. Cet aimable Homme a beaucoup d’envie d’être connu de Me. Brillon, et d’entendre de sa Musique. Est-il permis de l’amener avec moi le Mercredi prochain? Si cela n’est pas convenable pour vous, dites le, et je l’eviterai.

